In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-0076V
                                        (not to be published)


    MARK CHASE, statutory beneficiary
    of BARBARA PAULEY-CHASE,                                    Chief Special Master Corcoran
    deceased,
                                                                Filed: January 19, 2022
                         Petitioner,
    v.                                                          Special Processing Unit                 (SPU);
                                                                Attorney’s Fees and Costs
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                         Respondent.


Stephen I. Leshner, Stephen I. Leshner, P.C., Phoenix, AZ, for Petitioner.

Adriana Ruth Teitel, U.S. Department of Justice, Washington, DC, for Respondent.

                       DECISION ON ATTORNEY’S FEES AND COSTS 1

       On January 23, 2020, Mark Chase, statutory beneficiary of Barbara Pauley-Chase,
deceased, (“Petitioner”) filed a petition for compensation under the National Vaccine
Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the “Vaccine Act”).
Petitioner alleges that his wife, Ms. Pauley-Chase, suffered from Guillain-Barre syndrome
as a result of pneumococcal conjugate and influenza vaccines received on October 17,

1  Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
2018, and that she subsequently died on December 22, 2018, as a result of her vaccine
related condition. (Petition at 1). On October 18, 2021, a decision was issued awarding
compensation to Petitioner based on the Respondent’s proffer. (ECF No. 49).

        Petitioner has now filed a motion for attorney’s fees and costs, dated December 9,
2021, (ECF No. 56), requesting a total award of $16,368.62 (representing $13,860.00 in
fees and $2,508.62 in costs). In accordance with General Order No. 9, Petitioner field a
signed statement indicating that Petitioner incurred no out-of-pocket expenses. (ECF No.
54). Respondent reacted to the motion on December 15, 2021, indicating that he is
satisfied that the statutory requirements for an award of attorney’s fees and costs are met
in this case, and defers resolution of the amount to be awarded to my discretion. (ECF
No. 57). Petitioner filed a reply on December 17, 2021, requesting that the Court award
all fees and costs requested in Petitioner’s application. (ECF No. 58).

      I have reviewed the billing records submitted with Petitioner’s request. In my
experience, the request appears reasonable, and I find no cause to reduce the requested
hours or rates.

       The Vaccine Act permits an award of reasonable attorney’s fees and costs. Section
15(e). Accordingly, I hereby GRANT Petitioner’s Motion for attorney’s fees and costs. I
award a total of $16,368.62 (representing $13,860.00 in fees and $2,508.62 in costs) as
a lump sum in the form of a check jointly payable to Petitioner and Petitioner’s counsel.
In the absence of a timely-filed motion for review (see Appendix B to the Rules of the
Court), the Clerk shall enter judgment in accordance with this decision. 3

IT IS SO ORDERED.

                                                      s/Brian H. Corcoran
                                                      Brian H. Corcoran
                                                      Chief Special Master




3 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a joint notice
renouncing their right to seek review.
                                                 2